Where a proceeding in mandamus is brought to coerce the disbursement of public funds by the Board of Public Instruction of Polk County, Florida, as a payment to petitioner of a sum claimed by him as salary in *Page 171 
excess of the amounts appropriated for such salary in the general county budget as prepared under a special county budget Act (Chapter 15934, Acts 1933) applicable to Polk County, providing that no money may be lawfully disbursed except in accordance with the county budget, it is held that the members of the county budget commission are indispensable parties respondent inasmuch as it appears that it is essential that the county budget be amended in order to make the commanded disbursement lawful, if ordered pursuant to a peremptory writ.
The Comptroller is not an indispensable or necessary party in view of the fact that the only changes required to be made in the county budget are those made necessary to effectuate the command of the alternative writ of mandamus brought solely to have performed now that which it is claimed should have been heretofore done in the first instance in the initial preparation of the budget, prior to the time the Comptroller's jurisdiction attached to it.
The respondents' demurrer to the alternative writ of mandamus is sustained on the fourth ground thereof without passing on any other ground of said demurrer.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.